Citation Nr: 1136072	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dental disability, to include eligibility for Department of Veterans Affairs outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the United States Army Air Corps and the United States Army from November 1940 to January 1946, including service in the Pacific Ocean theatre-of-operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A personal hearing before the undersigned Veterans Law Judge was accomplished at the RO in July 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The  issue of entitlement to service connection for tinnitus has been raised by the record via the testimony provided by the appellant before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This World War II service member has come before the VA asking that service connection be granted for bilateral hearing loss.  He has also requested VA benefits so that he may receive dental treatment.  The RO has denied his claim to both benefits and he has appealed to the Board for review.  

In conjunction with his claim for benefits, the RO sent a duty to assist type letter to the appellant in April 2009.  As noted on the front page of this action, one of the issues now on appeal is entitlement to eligibility for dental treatment.  The record reflects that the RO sent a VCAA (Veterans Claims Assistance Act of 2000) letter to the appellant in April 2009.  While this letter informed the appellant of the various aspects of VCAA with respect to a nondental claim, it did not inform him of the requirements of the VCAA with respect to a dental claim and the dental-specific requirements.  That is, the RO had a duty to inform the appellant in the VCAA letter the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  See 38 C.F.R. §§ 3.381, 17.161 (2010) and 38 U.S.C.A. § 1712 (West 2002).  Accordingly, the Board finds that VA has not satisfied its duty under the VCAA to notify and assist the appellant with regards to his claim, and as such, the claim must be returned to the RO/AMC so that proper notice may be provided to the appellant.

The appellant's second claim involves bilateral hearing loss.  The appellant has asserted that while he was in service, he was exposed to artillery firing and airplane engine noises, and that such exposure had an effect on his hearing.  The record shows that the appellant was assigned to an aviation unit and several artillery units.  He has asserted that when he was with one artillery unit, he served as an artillery instructor where he was constantly around weapons during live-fire exercises.  Since that time, the appellant has maintained that his ability to hear others has decreased and that he also suffers from ringing in the ears.  

A review of the claims folder indicates that the appellant's service medical were possibly/probably destroyed in 1973 at the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  As a result of the fire, none of the appellant's service medical records are available for review.  As such, any records that may have indicated that the appellant suffered from a decrease in his hearing when he was discharged from service are not of record.  

VA regulations do not require that service connection be established by service medical records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has further held that the "duty to assist" the appellant includes advising him that, even though service records were not available, alternate proof to support the claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in a claim where there are missing records.  Such sources include statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals and clinics, evidence from private physicians who may have treated, especially soon after separation, and letters written during service.  VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  In July 2009, the Veteran was advised to submit alternative evidence; however, he was not provided with examples of the type of alternative evidence which would be helpful in substantiating his claims.

Notwithstanding the above, the claims folder contains orders and official Department of the Army records that seem to support the appellant's assertions that he was repeatedly exposed to artillery fire and engine noise while on active duty.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record reflects that a VA medical care provider has not opined as to whether the appellant now has a hearing loss disability and whether any found disability is the result of or may be related to the appellant's military service, including exposure to acoustic trauma.  Hence, this issue will be remanded so that a medical examination, to include an etiology opinion, may be performed and the data included in the claims folder for the Board's further review.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) with regards to dental claims.  The letter should specifically cover dental claims (treatment versus service connection) and how the appellant can prevail on his claim for benefits.  With respect to both claims, the Veteran should be advised of the type of alternative evidence he can submit to substantiate his claims in light of the fact that his service medical records are missing.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder.  

2.  Thereafter, the appellant should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any bilateral hearing loss found is related to service, including noise exposure.  In addressing this medical question, the examiner should note that the Board finds credible the Veteran's report of noise exposure in service.  The examiner should also note the Veteran's assertion regarding the onset of his current hearing loss in offer his/her medical opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

